Citation Nr: 9935976	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for seasonal allergies 
manifested by upper respiratory symptoms.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
a skin disorder of the scalp and posterior neck.

4.  Entitlement to a compensable evaluation for a right ankle 
disorder.

5.  Entitlement to a compensable evaluation for a bilateral 
shoulder disorder.

6.  Entitlement to a compensable evaluation for hemorrhoids.

7.  Entitlement to service connection for postoperative 
residuals of excision of a left ankle neuroma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to December 
1993.  In April 1994, he claimed service connection for a 
right ankle sprain, nasal allergies, a scar behind the left 
ear as a residual of excision of a cyst, acne keloiditis 
[sic] of the scalp, bilateral shoulder bursitis/tendonitis, a 
bilateral foot infection, and a left knee disorder.  This 
appeal arises, in part, from a November 1994 rating decision 
of the Los Angeles, California, Regional Office (RO) that 
granted service connection for residuals of a right ankle 
sprain, a scar behind the left ear as a residual of excision 
of a cyst, bilateral shoulder tendonitis, bilateral 
onychomycosis, and hemorrhoids, and assigned noncompensable 
evaluations for each of the foregoing disabilities; granted 
service connection for acne keloiditis [sic] and assigned a 
10 percent evaluation therefor; denied service connection for 
seasonal allergies and hernia; and, noting that a VA 
examination revealed bilateral patellofemoral syndrome, 
deferred a rating decision on the service-connection claim 
for a left knee disorder.


In a December 1994 Notice of Disagreement, the veteran 
disagreed with the noncompensable evaluations assigned for 
the bilateral shoulder and right ankle disabilities.  In a 
January 1995 Notice of Disagreement, he disagreed with the 10 
percent evaluation assigned for acne keloiditis [sic]; he 
also disagreed with the denial of service connection for 
hernia and seasonal allergies.  The Notice of Disagreement 
also included a new claim for service connection for a left 
ankle disorder.  Thus, this appeal also arises from a 
February 1995 rating decision that denied service connection 
for a left ankle disorder.

In March 1995, the veteran submitted a Substantive Appeal on 
VA Form 9, together with a cover letter.  His intentions are 
not entirely clear from the contents thereof, but the Board 
of Veterans' Appeals (Board) finds that he thereby perfected 
an appeal regarding the evaluations assigned for the right 
ankle disorder, the bilateral shoulder disorder, and the skin 
disorder of the scalp and posterior neck, and the denial of 
service connection for seasonal allergies.  The Board also 
finds, from a liberal reading of those documents, that the 
veteran disagreed with the denial of service connection for a 
left ankle disorder and the evaluation assigned for 
hemorrhoids, and that he expanded his claim for service 
connection for a left knee disorder to include the right 
knee.  A March 1995 rating decision denied service connection 
for a left knee disorder, and the matter of a rating decision 
for a right knee disorder is referred to the RO.

In November 1996, the veteran claimed service connection for 
hearing loss.  Thus, this appeal also arises from an August 
1997 rating decision that denied that claim.

At a January 1998 RO hearing, the veteran withdrew from 
appeal the issue of service connection for hernia.  He also 
testified at a February 1999 Travel Board hearing convened at 
the RO by the undersigned Member of the Board, designated by 
the Chairman to conduct the hearing and make the final 
decision in this case.


The issues of the evaluations for the right ankle disorder, 
the shoulder disorders, the skin disorder(s), and 
hemorrhoids, as well as service connection for a left ankle 
disorder, are addressed in the remand section of this 
decision.


FINDINGS OF FACT

The claims of service connection for seasonal allergies 
manifested by upper respiratory symptoms and for bilateral 
hearing loss are not plausible under the law, as they are not 
accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claims of service connection for seasonal allergies 
manifested by upper respiratory symptoms and for bilateral 
hearing loss are not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

Service connection for seasonal allergies manifested by
upper respiratory symptoms

The veteran's service medical records from 1986 include an 
April outpatient treatment record reflecting that he 
complained of congestion, runny nose, and a productive cough; 
he denied a past medical history of respiratory disorders, 
and the assessment was nasal congestion.  In August, he gave 
a one-week history of a runny nose and watery eyes, and 
denied a history of seasonal allergies.  There was no sinus 
tenderness or evidence of eye or ear symptoms.  His nasal 
passages showed some clear mucosal drainage, and the 
assessment was congestion.

On a February 1993 outpatient treatment record, the veteran 
gave a three-month history of nasal congestion and cough.  
The assessment was upper respiratory infection versus 
allergic rhinitis, medication was prescribed, and the veteran 
was to return to the clinic in three weeks.  On a March 1993 
outpatient treatment record, congestion was improved, the 
prescription was refilled, and the assessment was allergic 
rhinitis.  A few days later, he was referred to the ear, 
nose, and throat clinic for consultation.  There he 
complained of recurrent rhinitis and postnasal drip, and the 
assessment was possible nasal allergies.

A July 1993 outpatient treatment record merely noted that the 
veteran was seen for nasal allergies.  The assessment was 
nasal allergies, and a prescription was refilled.

On an October 1993 outpatient treatment record, the veteran 
gave a history of allergies in February.  He complained of 
the "same symptoms" currently, and the assessment was 
allergies.

At a November 1993 separation examination, the veteran gave a 
history of nasal allergies but his nose, sinuses, mouth, and 
throat were normal by clinical evaluation.

Other service medical records reflected similar complaints, 
such as runny nose, cough, etc.  The diagnoses, on those 
other occasions, were of upper respiratory infection or viral 
syndrome.

At the January 1998 RO hearing, the veteran indicated that he 
had no testimony to present regarding his claim of service 
connection for seasonal allergies.

On an October 1998 VA outpatient treatment record, the 
veteran gave a several-week history of nasal congestion and 
sore throat that, he said, occurred annually.  Currently, 
however, he said the condition had resolved before his 
appointment.  The only medication noted on the record was 
hydrochlorothiazide.  Upon examination, the examiner reported 
that there was no evidence of disease.


At the February 1999 Travel Board hearing, the veteran 
testified that he had no history of seasonal allergies before 
service, that the condition first became manifest in service, 
and that it continued after service.  He said he was not 
hospitalized in service, but he was kept at various hospitals 
for a few hours on several occasions because of "chest 
compression" associated with the allergies.  He said that, 
at his separation examination, he was told that there was 
mucus in the nasal passages and that X-rays showed congestion 
in the extremities of the lungs.  He said that he received 
all of his medical care for seasonal allergies from the VA 
medical center.  Currently, he was using Vancenase and, 
before that, Flonase.

The veteran submitted copies of VA treatment records, dated 
between April 1994 and January 1999, that addressed many 
conditions.  Those records included a lists of the veteran's 
medications dated in January 1997 and February 1998; neither 
Vancenase nor Flonase appeared on the lists.

Service connection for bilateral hearing loss

The veteran's service medical records include an April 1986 
audiogram, established as the reference for future 
audiometric testing, that showed the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
-10
5
15
LEFT
5
0
0
0
15

Service medical records also include reports of audiometric 
testing, with results similar to the above, conducted in 
September 1986, April 1988, May 1989, May 1990, May 1992, and 
March 1993.  The first of three audiometric tests, all with 
similar results, conducted in July 1993, showed the 
following:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
10
15
0
LEFT
-5
-5
5
5
20

The examiner determined that the current results, when 
compared with the 1986 baseline test, indicated a 
"significant threshold shift" totaling 20 decibels or more, 
and the veteran was referred for further testing.


An October 1993 audiogram showed the following:  

HERTZ
500
1000
2000
3000
4000
RIGHT
5
-5
-5
10
5
LEFT
-5
-10
0
0
10

The examiner reported that there was no evidence of a 
significant threshold shift and that all test results were 
within normal limits.

May 1997 VA audiometric testing showed the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
5
15
10
LEFT
0
5
15
10
15

The examiner reported that the veteran had normal hearing in 
both ears.

At the January 1998 RO hearing, the veteran testified that 
his hearing was tested after he was detailed to the Corrosion 
Control section.  The test showed that he had a 15 percent 
shift in hearing in some areas.  He was sent home for 48 
hours, then retested, but the hearing shift remained.  After 
he was tested a third time and still showed a hearing shift, 
he was transferred to another section.

March 1998 VA audiometric testing showed the following:




HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT
5
0
0
0
10

At the February 1999 Travel Board hearing, the veteran 
testified that, for about a year and two months in service, 
he was assigned to the Corrosion Control section where 
sandblasting was done.  He stated that audiometric testing 
was conducted monthly, and one such test revealed a 20 
percent shift in his hearing.  Two retests also showed the 
shift, and he was transferred from the Corrosion Control 
section.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A claimant seeking 
benefits under any law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  Indeed, if the claim is not well 
grounded, the Board is without jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  Further, the 
Court has made it clear that it is error for the Board to 
proceed to the merits of a claim that is not well grounded.  
Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348, 141 L.Ed.2d 718 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999).  Thus, the threshold question in any case is whether 
the claimant has presented a well grounded claim.


A well grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service-connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

With regard to the claim for service connection for seasonal 
allergies manifested by upper respiratory symptoms, the 
veteran was seen in February 1993 and allergic rhinitis was 
diagnosed.  He was referred to the ear, nose, and throat 
clinic, where the assessment was possible nasal allergies.  A 
brief record from July 1993 merely noted nasal allergies and 
indicated that a prescription was refilled.  In October 1993, 
the veteran gave a history of allergies in February, and 
complained of the "same symptoms" currently; the assessment 
was allergies.  However, between April 1986 and February 
1993, there were no diagnoses related to allergies.  In 
addition, as noted above, the veteran submitted voluminous VA 
treatment records dated from 1994 to 1999.  We have conducted 
an exhaustive review of those records and found only one 
reference to complaints of allergies manifested by upper 
respiratory symptoms:  In October 1998, the veteran gave a 
several-week history of allergy symptoms, but examination 
demonstrated no evidence of disease.  As there is no evidence 
of current disability, the claim is not well grounded and 
must be denied.

With regard to bilateral hearing loss, the problem is the 
same.  Under the laws administered by VA, impaired hearing is 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing is impaired, and he 
bases that contention on July 1993 audiometric testing at the 
conclusion of which the examiner told him he demonstrated a 
"significant threshold shift."  That term is defined, 
according to the audiogram report, as an increase in auditory 
thresholds from the baseline audiogram totaling 20 decibels 
or more.  The Board notes that, after October 1993 
audiometric testing, the audiologist reported that there was 
no evidence of significant threshold shift and that all test 
results were within normal limits.  Moreover, "threshold 
shift" has no bearing on hearing disability as that term is 
defined for VA purposes.  See 38 C.F.R. § 3.385.  Finally, 
May 1997 and March 1998 VA audiometric testing did not show 
hearing disability as that term is defined for VA purposes.  
There being no evidence of current hearing disability, the 
claim is not well grounded and must be denied.

ORDER

Entitlement to service connection for seasonal allergies 
manifested by upper respiratory symptoms is denied.

Entitlement to service connection for hearing loss is denied.





REMAND

Evaluation for a skin disorder of the neck and scalp

The veteran's service medical records include an August 1986 
outpatient treatment record that noted "folliculitis back of 
neck."  A September 1986 record noted that the rash was 
unchanged, and described it as a pustular eruption on the 
posterior neck in the edge of the scalp.  A record from the 
dermatology clinic dated later that month diagnosed acne 
keloidalis on the nape of the neck.  Subsequent records 
identified the disorder as acne keloidalis nuchae which is a 
chronic papular or pustular eruption on the nape of the neck 
and occipital area eventuating in keloid formation.  THOMAS B. 
FITZPATRICK, M.D., PH.D., ET AL., DERMATOLOGY IN GENERAL MEDICINE 633 
(3rd ed. 1987).

A March 1991 service medical record noted, in addition to 
acne keloidalis nuchae, a dissecting cellulitis of the scalp 
and described "obvious focal swelling/exudate."  The 
examiner reported that he would treat the scalp condition as 
cellulitis, "most likely from acne keloidalis nuchae . . . 
."  However, there is a condition, dissecting 
perifolliculitis of the scalp, an uncommon process, that 
manifests as a dissecting cellulitis of the scalp with deep 
and superficial abscess formation and extensive scarring.  
Id. at 634.  

Service connection has been granted for a skin disorder of 
the scalp and neck, but it is not entirely clear whether the 
veteran has one, or two, disabilities.  Additional medical 
evidence is needed to relate, or distinguish, these 
conditions.

There is other evidence that warrants consideration here.  A 
December 1987 service medical record noted tenderness over 
the right inguinal area and a bulge in the right inguinal 
ring, and a hernia was diagnosed.  The veteran was referred 
to the general surgery clinic, and examination there found no 
hernia defect.  The veteran withdrew his appeal of the denial 
of service connection for hernia after learning that the 
bulges in the groin area were actually cysts in the skin.  VA 
medical records show excisions of a cyst from the chest in 
May 1996, an epidermoid inclusion cyst from the right cheek 
in August 1997, an epidermoid inclusion cyst from the right 
jaw in November 1997, a cyst from the right groin in May 
1998, and a lipoma from the left groin in May 1998.  In 
addition, there was an abscess on the buttocks in February 
1999, and several cysts in the groin drained spontaneously.

It is true, as noted by the RO in a May 1998 rating decision, 
that the veteran's service medical records include a January 
1986 entrance examination that noted a small scar as a 
residual of excision of a sebaceous cyst from the abdominal 
wall.  The rating decision then concluded that the veteran 
has a cystic condition which is a constitutional or 
developmental abnormality that is not compensable under the 
law, and that there is no evidence of its aggravation in 
service.  The Board is unable to reach the same conclusion, 
in the absence of medical evidence to that effect, without 
applying our own unsubstantiated medical opinion.  The United 
States Court of Appeals for Veterans Claims has clearly held 
that we are not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The law provides that mere congenital or developmental 
defects are not diseases or injuries for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  On the 
other hand, familial disorders, such as retinitis pigmentosa 
or sickle cell anemia, are granted service connection if they 
become manifest during service.  The distinction is that 
between "disease," a disorder which is usually capable of 
improvement or deterioration, and "defect," usually a 
static disorder.  See VAOGCPREC 82-90 (July 18, 1990).  If, 
during service, there is an increase in disability of a 
preexisting disorder, aggravation is presumed unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disorder.  38 C.F.R. § 3.306(a).


This issue is, or these issues are, made more confusing by 
the grant of service connection for a scar that resulted from 
excision in service of a cyst behind the veteran's left ear.  
Was that cyst a manifestation of the cystic disorder that the 
RO has determined preexisted service or was it part of the 
acne keloidalis nuchae or the dissecting perifolliculitis of 
the scalp?  To add to the uncertainty in this regard, the 
August 1997 rating decision determined, with regard to the 
cysts excised from the veteran's chest in May 1996 and from 
his face in August and November 1997, that those cysts "are 
part of the service-connected disability for which the 
veteran is already evaluated."  Whether the veteran has one 
skin disorder or several and, if several, whether one or more 
of them preexisted service and, if one or more of them 
preexisted service, whether any of those preexisting skin 
disorders were aggravated in service, are questions for 
medical professionals.


Evaluations for disorders of the right ankle and the 
shoulders

Service connection has been granted for disorders of the 
right ankle and the shoulders.  The veteran has disagreed 
with the initial evaluations assigned, the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107(a), and well-grounded 
claims trigger the VA duty to assist the veteran in gathering 
evidence pertaining to the claims.  The duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger v. 
Brown, 5 Vet.App. 367 (1993); Waddell v. Brown, 5 
Vet.App. 454 (1993); 38 C.F.R. § 3.326.

After relevant treatment records have been obtained and 
associated with the file, the veteran must be afforded a VA 
orthopedic examination to determine the nature and extent of 
his right ankle and shoulder disabilities.  Where the issue 
involves disability of joints, the applicable authorities 
include the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), 
and 38 C.F.R. §§ 4.40 and 4.45.  Pursuant to those 
authorities, examiners should determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination and their determinations should, if feasible, 
be expressed in terms of the degree of limitation of motion 
attributable thereto.  In addition, if use of the joints or 
flare-ups of the disabilities cause greater limitation of 
motion, the 38 C.F.R. § 4.14 prohibition against pyramiding 
does not forbid ratings based on those greater limitations of 
motion.

Finally, the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, does not contemplate a bilateral shoulder disability.  
On remand, a separate evaluation must be assigned each 
shoulder based upon the extent of disability found.

Evaluation for hemorrhoids

The veteran did not seek service connection for hemorrhoids 
in his April 1994 claim.  Nevertheless, the November 1994 
rating decision granted service connection for hemorrhoids, 
and assigned a noncompensable evaluation.  In the cover 
letter to his March 1995 Substantive Appeal, VA Form 9, the 
veteran stated:  "You have also noted that there was only a 
singular treatment for hemorrhoids.  However, I have 
continually used over[-]the[-]counter preparations and take 
continual cyst [sic] baths to keep my condition at a minimal 
[sic].  Even currently, I have seen some blood spotting in 
the stool."  A Notice of Disagreement is a written 
communication from a claimant expressing dissatisfaction or 
disagreement with a rating decision and a desire to contest 
the same.  38 C.F.R. § 20.201.  The Board finds that the 
veteran's March 1995 statement meets the criteria for a 
Notice of Disagreement.  Further evidence that it is, if any 
were needed, is found in the March 1998 VA Form 9, wherein 
the veteran asked, "By the way[,] what about hemaroids 
[sic]??"

This issue is in appellate status by virtue of the veteran's 
Notice of Disagreement, but it must be remanded to correct a 
procedural defect, i.e., the lack of issuance of a Statement 
of the Case.  Archbold v. Brown, 9 Vet.App. 124, 130-3 
(1996); Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995); 
38 C.F.R. § 19.9(a).  Remand will enable the RO to reexamine 
the claim and conduct any further review or development 
warranted.  38 C.F.R. § 19.26.  Upon completion of any 
further review or development, the RO must prepare a 
Statement of the Case.  38 C.F.R. § 19.29.  The veteran must 
be advised that he has 60 days from the date the Statement of 
the Case is mailed to him, in which to perfect his appeal.  
38 C.F.R. §§ 19.30, 20.302(b).  Unless he withdraws his 
Notice of Disagreement or fails to respond to the Statement 
of the Case, the case must be returned to the Board for 
further review.  38 C.F.R. §§ 19.32, 19.38, 20.204.

"Staged" ratings

Where, as here, the claimant disagrees with the evaluation 
initially assigned, the issue on appeal is the propriety of 
the initial evaluation and not whether an increased 
evaluation should be assigned.  That is so because the appeal 
of the initial evaluation is a continuation of the original 
service-connection claim, and is not an appeal from the 
denial of an increased-rating claim.  Fenderson v. West, 12 
Vet. App. 119, 125-6 (1999).  An increased-rating claim is a 
new claim and, when the appeal is from the denial of an 
increased-rating claim, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1995).  However, with regard to an initial evaluation, 
different evaluations may be assigned for separate periods of 
time, from the effective date of the grant of service 
connection to the present, based on the facts found.  
Fenderson at 126; 38 C.F.R. §§ 3.400(a), 3.500.  Accordingly, 
with regard to the above remanded issues, the RO must 
determine whether the evidence shows different levels of 
disability since the effective date for service connection.

Service connection for postoperative residuals of excision
of a left ankle neuroma

The veteran has testified, both in the January 1998 RO 
hearing and in the February 1999 Travel Board hearing, that 
the left ankle neuroma first became manifest in service, but 
that it was small and he never sought treatment for it.  That 
assertion is not enough to make his claim well grounded.  
That is because medical evidence is needed to establish a 
link between a current disability and military service.  
Winters, Epps, Caluza, supra.  A lay person (i.e., a person 
without medical training or expertise) is not competent to 
provide an opinion concerning medical etiology or diagnosis.  
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Ruiz v. Gober, 
10 Vet.App. 352, 356 (1997).

Here, there is no medical evidence of a left ankle disorder 
until, on an April 1997 VA treatment record, the veteran gave 
a two-day history of left ankle pain.  Following an 
examination, the assessment was "left ankle 
pain/degenerative joint disease."  A treatment record dated 
later in April suggested a ganglion cyst.  It was not until a 
VA orthopedic consultation, late in May 1997, that a neuroma 
of the left ankle was diagnosed.  That record noted a five-
year history of a neuroma, but history from a patient does 
not become competent medical evidence merely because it is 
recorded by a medical professional.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  Thus, there is no evidence of 
continuity of symptomatology, from the veteran's separation 
from service to May 1997, that would establish the requisite 
link between service and his left ankle neuroma.  Savage v. 
Gober, 10 Vet. App. 489, 495-7 (1997); 38 C.F.R. § 3.303(b).

Although the Board does not now find this claim to be well 
grounded, the veteran contended, in a September 1997 
statement, that a physician, Dr. Moore, could provide the 
requisite medical evidence of nexus.  He said that Dr. Moore 
indicated that the neuroma took years to develop and, 
although such an opinion may not be sufficient to grant the 
benefit sought, it may make the claim plausible and, thus, 
well grounded.  When VA has notice that evidence exists that, 
if true, could make the claim plausible, VA has a duty to 
inform the veteran that he should obtain and submit that 
evidence in order to complete his claim.  38 U.S.C.A. 
§ 5103(a); Hicks v. West, 12 Vet.App. 86, 90 (1998); Brewer 
v. West, 11 Vet.App. 228, 236 (1998); Robinette v. Brown, 8 
Vet.App. 69, 75-80 (1995).

The Board notes that the veteran submitted, with the March 
1998 VA Form 9, an article, apparently from an internet web 
site, entitled "Management of Acoustic Neuromas (Vestibular 
Schwannomas)."  It is not entirely clear how, or if, 
neuromas on a branch of the eighth cranial nerve relate to a 
neuroma involving the superficial peroneal nerve, but the 
veteran is advised that that article does not establish the 
requisite nexus between his military service and his neuroma 
of the left ankle.

The claim must be remanded, and the veteran must be advised 
that he should obtain and submit evidence from Doctor Moore 
that would tend to show that the left ankle neuroma was 
incurred in service.  If such evidence is submitted, it may 
be necessary to have it reviewed by Drs. James Dettling and 
William McMasters, the VA physicians who performed the 
surgery, and to seek from them their professional opinions 
regarding a link between the left ankle neuroma and military 
service.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care providers 
from whom he has received treatment for 
hemorrhoids and disorders of the skin, shoulders, 
and ankles, since 1993.  Thereafter, the RO should 
obtain legible copies of all records that have not 
already been obtained including all Reserve 
service medical records.  Note that the veteran 
obtained and submitted, at the February 1999 
Travel Board hearing, treatment records from 
certain VA clinics, and it is not necessary to 
obtain duplicates of those records.

2.  Upon completion of the development in 
paragraph 1 above, the veteran must be afforded a 
VA dermatologic examination to determine the 
nature and extent of all skin disorders.  It is 
imperative that the examiner has the veteran's 
claims folder, including a copy of this decision, 
available for review prior to the examination.  
The examiner should determine whether the veteran 
has one skin disorder or several, explain the 
etiology of each skin disorder diagnosed, and 
explain the etiological relationship, if any, 
among them.  In addition, the examiner should 
determine, based upon the evidence of record, 
including the veteran's January 1986 entrance 
examination report, whether any current skin 
disorders preexisted service.  If it is determined 
that one or more current skin disorders preexisted 
service, the examiner should determine whether 
such preexisting disorders became worse during 
service.  In addition, if there was an increase in 
any such disability during service, the examiner 
should state whether the increase was due simply 
to the natural progress of the disorder or 
reflected an increase beyond its natural progress.  
All indicated tests should be conducted.  The 
factors upon which the medical opinion is based 
must be set forth in the report.

3.  Upon completion of the development in 
paragraph 1, above, the veteran must be afforded a 
VA orthopedic examination to determine the nature 
and extent of all right ankle and shoulder 
disability.  It is imperative that the examiner 
has the veteran's claims folder, including a copy 
of this decision, available for review prior to 
the examination.  Complete range of motion studies 
and all indicated tests should be conducted.  The 
examiner should determine whether the right ankle 
and shoulders exhibit weakened movement, excess 
fatigability, or incoordination.  In addition, the 
examiner should express an opinion as to whether 
pain significantly limits functional ability 
during flare-ups or when the right ankle or 
shoulders are used over a period of time.  These 
determinations should be expressed, if feasible, 
in terms of the degree of additional loss of range 
of motion due to weakened movement, excess 
fatigability, incoordination, or pain on use or 
during flare-ups.  If these determinations cannot 
be made, or cannot be expressed in terms of the 
degree of additional loss of range of motion, the 
examiner should so state for the record.  All 
functional limitations of the right ankle and 
shoulder disabilities must be fully described.  
The factors upon which the medical opinion is 
based must be set forth in the report.

4.  Upon completion of the development in 
paragraph 1, above, the veteran must be afforded a 
VA examination to determine the nature and extent 
of all hemorrhoid disability.  It is imperative 
that the examiner has the veteran's claims folder, 
including a copy of this decision, available for 
review prior to the examination.  All indicated 
tests should be conducted.  The examiner should 
describe, in as much detail as possible, the size, 
extent, frequency of symptoms, and effects of any 
related disability associated with the veteran's 
hemorrhoids.  The factors upon which the medical 
opinion is based must be set forth in the report.

5.  With regard to the claim for service 
connection for postoperative residuals of a left 
ankle neuroma, the veteran must be advised that 
his claim is not complete and that he should 
submit evidence from Dr. Moore, detailing 
treatment which that physician provided and his 
knowledge of the etiology of the veteran's left 
ankle neuroma.  If such evidence is submitted, it 
should be reviewed by one or more of the VA 
surgeons who excised the neuroma (and, if none is 
available, by another appropriate physician), and 
a written opinion as to its etiology should be 
obtained.

6.  After the foregoing actions have been taken, 
the RO must review the file to ensure completion 
of the required development.  When the required 
development has been completed, and all evidence 
obtained has been associated with the file, the RO 
must review the claim.  With regard to evaluations 
for the service-connected disabilities, the RO 
must determine whether the evidence reflects 
different levels of disability from the effective 
date of service connection so as to warrant staged 
ratings in accord with Fenderson.  After the 
foregoing actions have been completed, the veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond thereto.  The 
Supplemental Statement of the Case must assign an 
evaluation for each shoulder and, with regard to 
the evaluation for hemorrhoids, the veteran must 
be advised that he has 60 days from the date the 
Supplemental Statement of the Case is mailed to 
perfect an appeal as to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board or the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

